5 F.3d 532NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Michael INMAN, Appellant,v.Don SMITH;  Erifilie C. Marsh, Appellees.
No. 93-1198.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 23, 1993.Filed:  September 9, 1993.

Before JOHN R. GIBSON, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Michael Inman, a Missouri inmate, appeals the magistrate judge's1 denial without prejudice of his fourth motion for appointment of counsel.  Having carefully reviewed the record, we conclude the magistrate judge did not abuse his discretion in denying the motion.  See Rayes v. Johnson, 969 F.2d 700, 702-03 (8th Cir.)  (standard of review), cert. denied, 113 S. Ct. 658 (1992).


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri